Exhibit 10.1

Lockheed Martin Corporation

Severance Benefit Plan For Certain Management Employees

Originally Effective January 1, 2008

Amended and Restated Effective June 26, 2008

Amended and Restated Effective December 31, 2010

Amended and Restated Effective April 3, 2012

Amended and Restated Effective September 18, 2012

This document sets forth the terms of the Lockheed Martin Corporation Severance
Benefit Plan for Certain Management Employees (the “Plan”). The Plan provides
benefits to Eligible Employees who leave the employment of the Corporation as a
result of an Executive Layoff Event and otherwise satisfy the eligibility
requirements of the Plan. The Plan is intended to constitute an employee welfare
benefit plan under the Employee Retirement Income Security Act of 1974 (“ERISA”)
that provides severance benefits to a select group of management or highly
compensated employees.

 

1. Definitions. The following terms when capitalized have the following meaning:

 

  (a) Affiliate - Any person, any corporation, association, partnership, joint
venture or other business entity of which 50% or more of the voting stock or
other equity interests (in the case of entities other than corporations), is
owned or controlled (directly or indirectly) by the Company or by one or more of
its Affiliates, or by a combination thereof.

 

  (b) Annual Base Pay - An amount equal to fifty-two (52) weeks of Base Pay.

 

  (c) Base Pay - The Employee’s weekly salary at the time of the Employee’s
Termination of Employment. Base Pay shall not include management incentive
compensation, overtime or any other additions to salary.

 

  (d) Basic Severance Benefit - The benefit payable under Section 5(a) of the
Plan.

 

  (e)

Cause - Any of the following: (i) Commission of a crime that the Company
determines could harm the Company’s reputation or financial prospects or could
subject the Company to penalties or sanctions; (ii) A violation of any of the
Company’s corporate policy statements that involve compliance with law which
violation the Company determines could harm the Company’s reputation or
financial prospects; (iii) A violation of the Company’s Code of Ethics and
Business Conduct that the Company determines could harm the Company’s reputation
or financial prospects; (iv) Refusal to cooperate with the Company in a Company
investigation; or (v) Any similar conduct with respect to which the Company
determines in

 

EXECUTION COPY    1   



--------------------------------------------------------------------------------

  its sole discretion that the payment of a benefit under the Plan would not be
in the Company’s best interest.

 

  (f) Claims Administrator - The Committee, in the case of an Officer, and the
Savings Plan Administrative Committee, in the case of any other Employee.

 

  (g) Committee - The Management Development and Compensation Committee of the
Company’s Board of Directors.

 

  (h) Company - Lockheed Martin Corporation. For the purposes of the Plan, the
term “Company” shall include any successor entity (by merger or otherwise).

 

  (i) Eligible Employee - An Employee who satisfies the requirements for
eligibility for coverage under Section 3 and who is not covered by any of the
exceptions described in Section 4.

 

  (j) Employee - An individual who is employed by the Company and is treated on
the Company’s payroll records as a salaried employee of the Company. The term
“Employee” includes an Officer but does not include anyone who is not a citizen
or resident of the United States and whose duties are primarily performed
outside the United States.

 

  (k) Executive Layoff Event - Termination of Employment of an Eligible Employee
that is (i) initiated by the Company for reasons other than for Cause; and
(ii) designated by the Board of Directors in the case of an Officer, or the
Senior Vice President, Human Resources in the case of any Eligible Employee
other than an Officer, as an Executive Layoff Event. An Executive Layoff Event
does not include a termination that is described in Section 4.

 

  (l) Follow-on Benefits - A payment equal to the cost to the Eligible Employee
of continuing for one year his or her coverage under the Company’s medical,
dental and vision plans under the plans and with the same level of coverage as
elected by the Eligible Employee during open enrollment for the Plan Year in
which the Executive Layoff Event occurs (but excluding flexible spending account
plans). The amount will be equal to the cost charged Employees for coverage
provided by the Company pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1987 (COBRA coverage).

 

  (m) Full Bonus Equivalent - An amount equal to an Eligible Employee’s Annual
Base Pay multiplied by the target level assigned to the Eligible Employee under
Paragraph B of Exhibit A to the Lockheed Martin Corporation 2006 Management
Incentive Compensation Plan (Performance-Based) or any successor plan.

 

  (n) Long Term Incentive Performance Award - A cash award under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan or
any successor plan that measures performance over a three year cycle.

 

  (o)

Officer - An Employee who is elected as an officer of the Company by the Board
of

 

EXECUTION COPY    2   



--------------------------------------------------------------------------------

  Directors.

 

  (p) Plan Administrator - Lockheed Martin Corporation.

 

  (q) Plan Year - The 12-month period beginning on January 1 each year and
ending on the following December 31.

 

  (r) Prorated Bonus Equivalent - (1) An amount equal to (i) an Eligible
Employee’s Base Pay multiplied by the target percentage assigned to the Eligible
Employee under Paragraph B of Exhibit A to the Lockheed Martin Corporation 2006
Management Incentive Compensation Plan (2006) (or any successor plan) (“MICP”)
and (ii) then multiplying the product obtained under (i) by the number of full
weeks for which the Eligible Employee was employed by the Company in the Plan
Year in which the Executive Layoff Event occurs.

(2) Notwithstanding the foregoing, with respect to Eligible Employees who are
not Officers, the Prorated Bonus Equivalent shall be the greater of (i) the
amount described in (r)(1) above, and (ii) an amount equal to (a) an Eligible
Employee’s Base Pay multiplied by the target percentage assigned to the Eligible
Employee under Paragraph B of Exhibit A of the MICP, and (b) then multiplying
(in the manner described in under Exhibit A of the MICP) the product obtained
under (a) by the most recent organizational and individual factors that were
approved by the Company’s Board of Directors under the MICP prior to the
Executive Layoff Event, and (c) then multiplying the product obtained under
(b) by the number of full weeks for which the Eligible Employee was employed by
the Company in the Plan Year in which the Executive Layoff Event occurs.

 

  (s) Salaried Employee Plan - The Severance Benefit Plan for Employees of
Lockheed Martin Corporation or any successor plan that provides benefits in the
case of a layoff or reduction in force to salaried employees of the Company or
its Affiliates.

 

  (m) Severance Benefit - Benefits payable under the Plan which could be a Basic
Severance Benefit or a Supplemental Severance Benefit.

 

  (n) Supplemental Severance Benefit - The benefit payable under Section 5(b) of
the Plan.

 

  (o) Termination of Employment - A separation from service as such term is
defined in Code section 409A and the regulations thereunder.

 

  (p) Years of Service - The number of consecutive calendar months from (and
including) the month of the Eligible Employee’s date of hire through and
including the month in which the applicable Employee’s Executive Layoff Event
occurs, divided by 12, subject to the following:

 

EXECUTION COPY    3   



--------------------------------------------------------------------------------

  (i) Service Limited to Whole Years. Fractional Years of Service will be
disregarded, so that only full Years of Service will be recognized. The only
exception relating to fractional years of service pertains to Eligible Employees
who have more than six months of service, but less than a full year of service,
in which case the Years of Service will be calculated as one year.

 

  (ii) Certain Periods of Leave. Time periods of leave during the Employee’s
employment that do not or would not qualify for credited service under the
pension plan applicable to the Eligible Employee will be deducted from the total
period of employment to calculate the Eligible Employee’s Years of Service;

 

  (iii) An Eligible Employee’s Years of Service under the foregoing rules shall
never exceed the actual number of full years worked by the Employee for the
Company.

 

2. Effective Date. The Plan shall be effective with respect to Executive Layoff
Events that occur and are announced on or after January 1, 2008.

 

3. Eligibility for Coverage. An Employee shall be eligible for coverage under
the Plan if the Employee satisfies all of the following:

 

  (a) At the time of the Executive Layoff Event, the Employee is either

 

  (i) an Officer,

 

  (ii) an Employee who has been granted a Long Term Incentive Performance Award
for which a performance cycle is still ongoing; or

 

  (iii) an Employee who is designated in writing by the Senior Vice President,
Human Resources to participate in the Plan.

 

  (b) The Employee has not waived coverage under the Plan;

 

  (c) The Employee is not receiving a benefit under the Salaried Employee Plan
and is not a party to another plan, agreement or arrangement providing severance
or similar benefits on account of termination of employment;

 

  (d) The Employee is not disqualified for a Severance Benefit because the
Employee’s Termination of Employment is on account of one of the exceptions set
forth in Section 4; and

 

  (e) The Senior Vice President, Human Resources determines in his or her sole
discretion that the Employee’s employment has terminated or will terminate on
account of Executive Layoff Event. In the case of an Officer, this determination
will be made by the Committee in its sole discretion.

 

EXECUTION COPY    4   



--------------------------------------------------------------------------------

4. Exceptions To Coverage As An Executive Layoff Event. Notwithstanding
Section 3 or anything else to the contrary, an Employee’s termination of
employment will not be considered to have occurred on account of an Executive
Layoff Event and the Employee will not be entitled to a Severance Benefit if:

 

  (a) the Employee is transferred to or assumes another position within the
Company or with any Affiliate;

 

  (b) the Employee is transferred to, assumes, or is offered a job or position
with (A) a purchaser of stock of the Company, or of assets of the Company, or of
a business unit(s) of the Company, or of stock or other equity interests or
assets of an Affiliate(s) or of a business unit(s) of an Affiliate; (B) the
surviving entity following a merger or consolidation of the Company or an
Affiliate(s) with another entity; (C) an entity serving as a contractor or a
succeeding contractor (including a subcontractor or outsourcer) for business or
functions performed by the Company; (D) an entity including but not limited to a
joint venture, limited liability company or partnership to whom control of a
business unit, organization or function within the Company or a business unit of
the Company or of an Affiliate, or contract is transferred, whether by a stock
or asset sale or other means; or (E) an affiliate of any such purchaser,
contractor, succeeding contractor, subcontractor, outsourcer or entity;

 

  (c) the Employee is terminated for Cause; or

 

  (d) the Employee terminates employment on his or her own initiative including
retirement, resignation, failure to return from leave of absence or disability,
or dies. If an Employee elects to retire concurrent with an Executive Layoff
Event, then the Employee will not fall within this exception to coverage.

 

5. Calculation of Severance Benefit.

 

  (a) Basic Severance Benefit Applicable to all Eligible Employees. The Basic
Severance Benefit payable to an Eligible Employee shall equal two weeks of the
Eligible Employee’s Base Pay.

 

  (b)

Supplemental Severance Benefit. The following Supplemental Severance Benefits
are in addition to the Basic Severance Benefit and are available only to
Eligible Employees who within 45 calendar days of the Eligible Employee’s
Termination of Employment as a result of an Executive Layoff Event execute (i) a
valid and binding written release

 

EXECUTION COPY    5   



--------------------------------------------------------------------------------

  of the Company and its directors, officers and Employees of claims of any kind
or nature in respect of the Employee’s employment with the Company and any
predecessor employer (and each of their affiliates) in the form supplied by the
Company; and do not revoke any such release of claims within any revocation
period provided for in the release of claims, and, (ii) except where prohibited
under applicable law, a Post-Employment Conduct Agreement substantially in the
form attached to the Plan as Exhibit A and as amended to reflect specific
jurisdictional or other requirements.

 

  i. For the Chief Executive Officer – a lump sum payment equal to the sum of
2.99 times Annual Base Pay plus 2.99 times Full Bonus Equivalent plus Follow-on
Benefits.

 

  ii. For an Officer other than the Chief Executive Officer – a lump sum payment
equal to the sum of Annual Base Pay plus Full Bonus Equivalent plus Follow-on
Benefits.

 

  iii. For an Eligible Employee who has received a Long Term Incentive
Performance Award for which the performance period has not concluded or any
other Eligible Employee and is not covered by Section 5(b)(i) or (ii) above – a
lump sum payment equal to the sum of (a) the product of the number of full Years
of Service (up to a maximum of 26) credited to the Eligible Employee multiplied
by the Eligible Employee’s weekly rate of Base Pay at the time of termination of
employment, plus (b) the Eligible Employee’s Pro Rata Bonus Equivalent, plus
(c) Follow-on Benefits. Notwithstanding the foregoing, the Supplemental
Severance Benefit for an Eligible Employee who is not an Officer shall be no
less than 13 times the Eligible Employee’s weekly rate of Base Pay at the time
of termination of employment.

 

  iv.

In addition to the applicable amount specified in Section (b) (i), (ii), or
(iii) above, an Eligible Employee who is receiving a Supplemental Severance
Benefit also will be eligible to receive (a) outplacement services for one year
(or, with respect to Eligible Employees who are not Officers, the cash value of
the outplacement services as set forth in Section 5(c)(iii)(1), if applicable);
and (b) if the Eligible Employee relocated in order to fill the position held by
the Eligible Employee at the time of the Executive Layoff

 

EXECUTION COPY    6   



--------------------------------------------------------------------------------

  Event, he or she will also be eligible for relocation services in accordance
with CPS 538 (or, with respect to Eligible Employees who are not Officers and
who relocated pursuant to CPS 538 after December 31, 2007, the cash payment set
forth in Section 5(c)(iii)(2), if applicable).

 

  (c) Timing of Payment of Severance Benefit - The amount of the Severance
Benefit payable under Section 5(a) and Section 5 (b)(i), (ii) or (iii) above
will be paid in a lump sum, less applicable tax withholdings as follows:

 

  i. In the case of payment of a Basic Severance Benefit, as soon as practicable
following the Eligible Employee’s Executive Layoff Event (and the expiration of
any applicable revocation period thereunder without revocation of such release
of claims), but in no event later than the March 15 immediately following the
year in which the Eligible Employee’s Executive Layoff Event; and

 

  ii. In the case of payment of a Supplemental Severance Benefit, as soon as
practicable following the Eligible Employee’s (a) Executive Layoff Event, and
(b) execution of a release of claims following such Executive Layoff Event, but
in no event later than the March 15 immediately following the year in which the
Eligible Employee’s Executive Layoff Event occurs. Outplacement and relocation
expenses paid as part of the Supplemental Severance Benefit will be provided by
a third party provider selected by the Company. Outplacement or relocation
expenses will be paid by the Company to the third party providing the services
following billing to the Company and must be incurred no later than December 31
of the second year following the year in which the Eligible Employee’s Executive
Layoff Event occurred and paid by the Company no later than December 31 of the
third year following the year in which the Eligible Employee’s termination of
employment occurred.

 

  iii. Notwithstanding the foregoing, for Executive Layoff Events occurring
between March 1, 2012 and December 31, 2013:

 

  1. an Eligible Employee other than an Officer may elect to receive (in lieu of
outplacement services) a cash payment equal to $10,000 for Level 7 Directors and
$15,000 for Level 8 Vice Presidents.

 

  2.

an Eligible Employee who is not an Officer and who relocated pursuant to CPS 538
after December 31, 2007 may elect to

 

EXECUTION COPY    7   



--------------------------------------------------------------------------------

  receive (in lieu of relocation services) a cash payment in the amount of
$75,000.

 

  (d) The cash payments described in Section 5(c)(iii) will be paid (less
applicable tax withholdings) on the same terms and conditions as the
Supplemental Severance Benefit as soon as practicable following the Eligible
Employee’s (a) Executive Layoff Event, and (b) execution of a release of claims
following such Executive Layoff Event, but in no event later than the March 15
immediately following the year in which the Eligible Employee’s Executive Layoff
Event occurs. The elections described in this Section 5(c)(iii) shall be made at
such time and in such manner as determined by the Company in its sole
discretion. If no such election is made, the Eligible Employee shall remain
eligible for outplacement and relocation services as set forth in
Section 5(c)(ii), and the amounts paid by the Company for such services shall be
reported as taxable income to the Eligible Employee.

 

  (e) Maximum Benefit Payable - Notwithstanding anything in the Plan to the
contrary, if the total amount of benefits, including Plan benefits, provided to
an Eligible Employee would result in an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended, the
Company, in its sole discretion, may reduce the benefits provided under the Plan
so that the total payment will not result in an excess parachute payment to the
Eligible Employee.

 

  (f) Specified Employees - The benefits under this Plan are intended to meet
the exceptions under Code section 409A for short term deferrals, involuntary
severance payments, and/or benefits payable within a limited time after
separation from service. However, to the extent any benefit payable under this
Plan to an Eligible Employee who is a “specified employee” (as defined in Code
section 409A) is subject to Code section 409A, such benefit payment shall be
delayed until 6 months following the month in which the Eligible Employee has a
Termination of Employment from the Company.

 

6. Further Conditions on Payment of Severance Benefit.

 

  (a)

The Company retains the right to condition payment of a Basic Severance Benefit
or Supplemental Severance Benefit upon the Eligible Employee maintaining fully
satisfactory work performance until the effective date of the Eligible
Employee’s Executive Layoff Event as agreed to by the Company, including the
Eligible Employee’s faithful performance of any remaining obligations the
Eligible Employee may owe to the Company such as prompt reimbursement to the
Company for cash

 

EXECUTION COPY    8   



--------------------------------------------------------------------------------

  advances and debit balances and the return of all Company property. To the
extent the Eligible Employee fails to maintain fully satisfactory work
performance until the effective date of the Eligible Employee’s Executive Layoff
Event, such Eligible Employee shall forfeit his or her Basic Severance Benefit
and/or Supplemental Severance Benefit, in their entirety, to the extent of any
such benefit.

 

  (b) In the event an Eligible Employee who is entitled to a Supplemental
Severance Benefit becomes employed by the Company (or an Affiliate) prior to the
first anniversary of his or her Executive Layoff Event, the Eligible Employee
shall be obligated to repay to the Company an amount equal to the amount of the
Employee’s Supplemental Severance Benefit multiplied by a fraction, the
numerator of which is the number of weeks (capped at 52) in the one-year period
following the Employee’s termination of employment during which the Employee is
employed by the Company and the denominator of which is (i) fifty-two (52), in
the case of an Officer; and (ii) twenty-six (26) in the case of any other
Eligible Employee.

 

  (c) If an Eligible Employee dies after his or her Termination of Employment,
but before payment of a Basic Severance Benefit is made, the Basic Severance
Benefit will be paid to his or her estate. If an Eligible Employee dies after he
or she has signed the release of claims and the release of claims is delivered
to the Company within the time limit provided in Section 5(b) of the Plan, then
the Supplemental Severance Benefit will be paid to his or her estate.

 

  (d)

The benefits under the Plan are in lieu of, and not in addition to, any other
severance or similar benefits for which the Eligible Employee may be eligible
under any Company plan, policy, agreement or arrangement (including but not
limited to the Salaried Employee Plan). As a condition to receiving a benefit
under the Plan, the Company may require that the Eligible Employee waive rights
under all other plans, policies, agreements or arrangements providing severance
or similar benefits or may reduce the amount payable under the Plan by the
amount payable under any other such plan policy, agreement or arrangement. In no
event shall the Company’s administration of the Plan in accordance with the
preceding sentence operate to delay payment of a benefit under the Plan to an
Eligible Employee beyond March 15th immediately following the year in which such
Eligible Employee’s Executive Layoff Event occurs.

 

7.

Administration. The Company may appoint or employ such persons as it deems
necessary to render advice with respect to any responsibility of the Company
under the Plan.

 

EXECUTION COPY    9   



--------------------------------------------------------------------------------

  The Committee, with respect to Officers, and the Savings Plan Administrative
Committee, with respect to all other Employees shall determine the eligibility
of any Employee to participate in the Plan and the right of any Employee to any
benefit and the amount of any benefit payable under the Plan to any individual.
The Committee and the Savings Plan Administrative Committee shall have the
discretionary authority to interpret any term of the Plan.

 

8. Claims Procedure.

 

  (a) The Senior Vice President, Human Resources shall notify each Eligible
Employee who has been determined to have incurred an Executive Layoff Event and
who is eligible to receive benefits under the Plan and shall provide any forms
required in connection with application for such benefits. If any Employee
disagrees with determination of his or her benefits, the Employee may submit a
written statement to the Claims Administrator describing the basis of the claim
for benefits, together with any forms required in connection with application
for a benefit, at any time within the 120 day period following the date on which
the Employee claims to have become entitled to the Basic Severance Benefits or
the Supplemental Severance Benefits.

 

  (b) The procedures when a claim under the Plan is wholly or partially denied
are as follows:

 

  (i) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Senior Vice President expects to
render a decision.

 

  (ii)

By a written application filed with the Claims Administrator within 60 days
after receipt by claimant of the written notice described in paragraph (a), the
claimant or his or her

 

EXECUTION COPY    10   



--------------------------------------------------------------------------------

  duly authorized representative may request review of the denial of his or her
claim by the Claims Administrator.

 

  (iii) In connection with review by the Claims Administrator, the claimant or
his duly authorized representative may submit issues, comments, documents,
records and other information relating to the claim for benefits under the Plan
to the Claims Administrator. In addition, the claimant will be provided, upon
request and free of charge, reasonable access to and copies of all documents,
records, or other information “relevant” to claimant’s claim for benefits. A
document, record, or other information is “relevant” if it: (1) was relied upon
in making the benefit determination; (2) was submitted, considered or generated
in the course of making the benefit determination, without regard to whether
such document, record or information was relied upon in making the benefit
determination; or (3) demonstrates compliance with administrative processes and
safeguards required under federal law.

 

  (iv)

The Claims Administrator will provide an impartial review that takes into
account all comments, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Claims Administrator
shall make a decision and furnish such decision in writing to the claimant
within 60 days after receipt by the Claims Administrator of the request for
review. This period may be extended by the Claims Administrator to not more than
120 days after such receipt if special circumstances make such an extension
necessary. The claimant will be notified in writing prior to the expiration of
the original 60 day period if such an extension is required, and such notice
will include the reason for the extension and the date by which it is expected
that a decision will be reached. The decision on review shall be in writing, set
forth in a manner calculated to be understood by the claimant and shall include:
(1) the specific reasons for the decision; (2) specific reference to the
pertinent Plan provisions on which the decision is based; (3) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information “relevant”
to the claimant’s claim for benefits; (4) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; (5) a statement
describing any voluntary appeal procedures and the claimant’s right to obtain
information about such procedures, if any; and (6) a statement of the claimant’s
right to bring a civil

 

EXECUTION COPY    11   



--------------------------------------------------------------------------------

  action under section 502(a) of ERISA following an adverse benefit
determination on review. In the event that the Claims Administrator must make a
determination of disability in order to decide a claim, the Claims Administrator
shall follow the special claims procedures for disability benefits described in
Department of Labor Regulation section 2560.503-1(d). The Claims Administrator
shall render a decision within a reasonable time (not to exceed 90 days) after
the claimant’s request for review, rather than within 120 days as set forth in
the above paragraph.

 

  (v) In filing a claim or appeal under this Section 8, an Employee at his or
her option may act through an authorized representative.

 

9. Funding. The Plan shall not be funded through a trust, insurance contract or
otherwise, and all benefit payments from the Plan shall be made from the general
assets of the Company. Accordingly, an Employee shall not have any claim against
specific assets of the Company, and shall be only a general creditor, with
respect to any rights he/she may have under the Plan.

 

10.

Amendment and Termination of Plan. The Plan may be amended, in whole or in part,
at any time by action of the Committee or by any authorized delegate, without
notice, except that any amendment that would change the eligibility requirements
or the amount of benefits payable under the Plan must be approved by the
Committee. The Plan may be terminated by action of the Committee at any time.
Upon termination of the Plan, the Company shall have no further liability
hereunder, and all Plan benefits (including any amounts payable to Employees who
separated from service before the date of Plan termination) shall cease.

 

11. No Assignment. No Basic Severance Benefit or Supplemental Severance Benefit
payable under the Plan may be assigned, transferred, pledged as a security for
indebtedness or otherwise encumbered, or subjected to any legal process for the
payment of any claim against an Employee.

 

12.

Relationship to Other Benefits. An Employee’s Basic Severance Benefit or
Supplemental Severance Benefit shall not be taken into account to increase any
benefits provided (or to continue coverage) under any other plan, policy, or
arrangement of the Company or any Affiliate, except as otherwise expressly
provided in writing in the other plan, policy, or

 

EXECUTION COPY    12   



--------------------------------------------------------------------------------

  arrangement, including accelerating vesting or other rights under the Lockheed
Martin Corporation Amended and Restated Incentive Performance Award Plan (or any
successor plan).

 

13. Governing Law. Except to the extent preempted by Federal law, the Plan shall
be construed, administered and enforced according to the laws of the State of
Maryland, without regard to its conflict of laws provisions. Notwithstanding
anything herein to the contrary, payments under this Award Agreement shall be
made at a time and in a manner that satisfies the requirements of Internal
Revenue Code Section 409A.

The Plan has been approved by the Management Development and Compensation
Committee and is effective as of January 1, 2008. Amendments to the Plan are
effective as of the date(s) set forth above.

 

EXECUTION COPY    13   



--------------------------------------------------------------------------------

Exhibit A

Post-Employment Conduct Agreement

[Will vary by state and current legal and professional requirements

at time of termination – applicable provisions may be incorporated into the

release of claims agreement in lieu of a separate PECA]

This Post Employment Conduct Agreement dated [                    ] (this
“PECA”), together with the Release of Claims being entered into contemporaneous
with this PECA, is entered into in consideration of the payment (“Severance
Payment”) to be made to me under the Lockheed Martin Corporation Severance
Benefit Plan for Certain Management Employees (“Severance Plan”). By signing
below, I agree as follows:

(1) Restrictions Following Termination of Employment.

(a) Covenant Not To Compete - [NOT APPLICABLE IN CALIFORNIA OR FOR ATTORNEYS]
Without the express written consent of the [Chief Executive Officer/Senior Vice
President, Human Resources]1 of the Company, during the [two/one]2 -year period
following the date of my termination of employment with the Company
(“Termination Date”), I will not, directly or indirectly, be employed by,
provide services to, or advise a “Restricted Company” (as defined in Section 6
below), whether as an employee, advisor, director, officer, partner or
consultant, or in any other position, function or role that, in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Company (including but
not limited to technical information or intellectual property, strategic plans,
information relating to pricing offered to the Company by vendors or suppliers
or to prices charged or pricing contemplated to be charged by the Company,
information relating to employee performance, promotions or identification for
promotion, or information relating to the Company’s cost base) could be used to
the disadvantage of the Company.

(b) Non-Solicit - Without the express written consent of the [Chief Executive
Officer/Senior Vice President, Human Resources]1 of the Company, during the
[two/one]2 -year period following the Termination Date, I will not (i) interfere
with any contractual relationship between the Company and any customer,
supplier, distributor or manufacturer of or to the Company to the detriment of
the Company or (ii) induce or attempt to induce any person who is an employee of
the Company to perform work or services for any entity other than the Company.

 

1  CEO for elected officers; SVP HR for others.

2  Two years for elected officers; one year for others.

 

EXECUTION COPY    14   



--------------------------------------------------------------------------------

(c) Protection of Proprietary Information - Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Company committing to hold confidential the “Confidential
or Proprietary Information” (as defined below) of the Company or any of its
affiliates, subsidiaries, related companies, joint ventures, partnerships,
customers, suppliers, partners, contractors or agents, in each case in
accordance with the terms of such agreements. I will not use or disclose or
allow the use or disclosure by others to any person or entity of Confidential or
Proprietary Information of the Company or others to which I had access or that I
was responsible for creating or overseeing during my employment with the
Company. In the event I become legally compelled (by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or otherwise) to
disclose any proprietary or confidential information, I will immediately notify
the Company’s Senior Vice President and General Counsel as to the existence of
the obligation and will cooperate with any reasonable request by the Company for
assistance in seeking to protect the information. All materials to which I have
had access, or which were furnished or otherwise made available to me in
connection with my employment with the Company shall be and remain the property
of the Company. For purposes of this PECA, “Confidential or Proprietary
Information” means Proprietary Information within the meaning of CPS 710 (a copy
of which has been made available to me), including but not limited to
information that a person or entity desires to protect from unauthorized
disclosure to third parties that can provide the person or entity with a
business, technological, or economic advantage over its competitors, or which,
if known or used by third parties or if used by the person’s or entity’s
employees or agents in an unauthorized manner, might be detrimental to the
person’s or entity’s interests. Confidential or Proprietary Information may
include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Company or its stockholders, directors, officers,
employees, agents, attorneys, representatives, technology, products or services
with respect to any matter whatsoever.

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Company in
any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Company or any of its subsidiaries
or

 

EXECUTION COPY    15   



--------------------------------------------------------------------------------

affiliates is a party or is required or requested to provide testimony and
regarding which, as a result of my employment with the Company, I reasonably
could be expected to have knowledge or information relevant to the litigation or
investigation. Notwithstanding any other provision of this PECA, nothing in this
PECA shall affect my obligation to cooperate with any governmental inquiry or
investigation or to give truthful testimony in court.

2. Consideration and Release of Claims. I acknowledge and agree that the
Severance Payment being made to me is in addition to the payments or benefits
that otherwise are or would be owed to me by the Company and that the Severance
Benefit being provided to me is in consideration for my entering into this PECA
and the Release of Claims attached to this PECA. I acknowledge that the scope
and duration of the restrictions in Section 1 are necessary to be effective and
are fair and reasonable in light of the value of the payments being made to me.
I further acknowledge and agree that as a result of the high level executive and
management positions I have held within the Company and the access to and
extensive knowledge of the Company’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Company’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Company, to repay the Severance Payment to the
Company in the event any of the following occur:

 

  (i) I breach any of the covenants in Section 1;

 

  (ii) The Company determines that either (a) my intentional misconduct or gross
negligence, or (b) my failure to report another person’s intentional misconduct
or gross negligence of which I had knowledge during the period I was employed by
the Company, contributed to the Company having to restate all or a portion of
its financial statements filed for any period with the Securities and Exchange
Commission; or

 

  (iii) The Company determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Company) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Company’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Company for any of the conduct described in Section 3(a) and
shall not limit the Company from seeking damages or injunctive relief.

4. Injunctive Relief. I acknowledge that the Company’s remedies at law may be
inadequate to protect the Company against any actual or threatened breach of the
provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to

 

EXECUTION COPY    16   



--------------------------------------------------------------------------------

the Company at law or in equity (including but not limited to, an action under
Section 3(a), the Company shall be entitled to the granting of injunctive relief
in its favor and to specific performance without proof of actual damages and
without the requirement of the posting of any bond or similar security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Severance Plan, as applicable. For purposes of this PECA,
the following terms have the meanings given below:

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Company as of the Termination Date and at any time within the
two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Company at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Company for which I had responsibility,
and (ii) if I did not have direct responsibility for the business of, or
function with respect to, a subsidiary, or for a business area, division or
operating unit or business of the Company at any time within the two-year period
ending on the Termination Date, Competitive Products or Services includes the
products so sold or the services so provided by a subsidiary, business area,
division or operating unit of the Company for which I had access (or was
required or permitted such access in the performance of my duties or
responsibilities with the Company) to Confidential or Proprietary Information of
the Company at any time during the two-year period ending on the Termination
Date.

 

EXECUTION COPY    17   



--------------------------------------------------------------------------------

7. Miscellaneous

(a) The Severance Plan, this PECA with the attached Release of Claims constitute
the entire agreement governing the terms of the Severance Payment and supersede
all other prior agreements and understandings, both written and oral, between me
and the Company or any employee, officer or director of the Company concerning
payments on account of my termination of employment.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Company’s successors and assigns
and may be assigned by the Company without my consent.

 

  SIGNED this      day of             , 2    .  

 

    (Signature)    

 

    (Printed Name)    

 

    (Title)    

FOR LOCKHEED MARTIN CORPORATION:

   

 

    (Signature)    

 

    (Printed Name)    

 

    (Title)    

 

    (Date)  

 

EXECUTION COPY    18   



--------------------------------------------------------------------------------

[Release – Will Vary By State and Current Legal Requirements at Time of
Termination]

 

EXECUTION COPY    19   